DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 7/8/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1, 5-7, 9-11, 15-17, 19, 21-23 are currently pending.
Claims 1, 5-7, 9-11, 15-17, 19, 21-23 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.

Claim Interpretation
Regarding claim 1, the limitation “a controller for generating directed and undirected graphs, detecting anomalous characteristics of the directed and undirected graphs, and automatically executing remediation actions in real time" is not given patentable weight because it is intended use. An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation “a controller for generating directed and undirected graphs, detecting anomalous characteristics of the directed and undirected graphs, and automatically executing remediation actions in real time (emphasis added)" contains an intended use recitation: the generating/detecting/executing steps are merely intended uses for the controller and are not program code actually being executed. See MPEP 2111.04. 
Regarding claims 1, 11, 19, it is noted that after careful review of the original specification, the Examiner is unable to locate any lexicographic definition of the term ‘learning system' with the required clarity, deliberateness, and precision. See MPEP §2111.01 IV. Furthermore, the term is not a term in the art. For purposes of examination, the term ‘learning system’ will be interpreted as a system associated with learning information.
Regarding claims 1, 11, 19, the limitation “wherein the third party is a regulatory body configured to investigate malfeasance” is not given patentable weight because it is outside the scope of the claimed computing system for dynamic graph network flow analysis and real time remediation execution. As claimed, the third party is not within the computing system. Therefore, the third party’s functionality is not given patentable weight.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s arguments with respect to claim(s) 3-4, 13-14 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 11, 19 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Banerjee fails to teach or suggest enhanced authentication in an instance in which potential malfeasance of the proposed transaction occurs and terminating the proposed transaction in response to determining that the received set of input authentication credentials does not match the stored stepped up authentication credentials for the first user. Applicant’s Remarks p12. The Examiner respectfully disagrees. Banerjee teaches processing a transaction request based on analysis, determining if there is a risk of fraud, and requiring enhanced authentication as a result. See [0121]: (“In step 1104, the transaction analyzer 720 may process the transaction request based on the analyses performed in step 1103. As discussed above, the transaction analyzer 720 may analyze the transaction request data and the graph-oriented data structures 725, to determine if the transaction request is typical of and consistent with the previous transaction data stored by the system 700, and/or to determine the likelihood that one or more entities associated with the transaction request may be potentially compromised. One or both of these analyses may be used by the transaction analyzer 720 during various transaction review/approval systems, including risk assessment systems, fraud detection systems, compliance systems, and the like. Depending on the results of the analyses in step 1103, a transaction request may be approved, denied, postponed, and/or forwarded for additional authentication and processing. In some cases, for multi-party transactions requiring actions by multiple users (e.g., a transaction initiation by a sender, and an acceptance/completion by a receiver), the transaction analyzer 720 may determine and implement the level of security and authentication required based on the analyses in step 1103. For instance, for a transaction request between a trusted sender-receiver pair, and no detection of compromised entities affecting the transaction, then the transaction analyzer 720 may provide expedited processing of transaction, minimal requirements for user authentication and security measures, etc. In contrast, for a transaction request between unknown or unverified senders and receivers, and/or when potentially compromised entities are detected near or in relation to the entities of the transaction request, then the transaction analyzer 720 may require enhanced authentication (e.g., multi-factor user authentication, in-person user authentication, etc.) and/or additional transaction security measures (e.g., secure protocols, encryption, maximum transfer values, etc.).”). Furthermore, it is noted that a transaction request between unknown or unverified senders and receivers can be interpreted as a transaction request with potential malfeasance.


	



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 11, 13-19, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2018/0196694 to Banerjee in view of United States Patent Application Publication No. 2015/0170147 to Geckle.
As per claims 1, 11, 19¸ Banerjee teaches:
a controller comprising one or more memory devices with computer-readable program code stored thereon, one or more communication devices connected to a network, and one or more processing devices, wherein the one or more processing devices execute the computer-readable program code to: ([0023])
extract transaction information for a plurality of financial accounts, wherein the transaction information comprises, for each transaction, at least transaction amounts, transaction times, payor financial account information, payee financial account information, customer interaction history, and non-monetary transaction data; (Fig 7, [0083] – [0084], “As noted above, transaction analyzer 720 may receive transaction data from one or more data sources, and then analyze, aggregate, and use the transaction data to generate graph-oriented data structures 725 based on the transaction data. Each data source 731-735 may provide transaction data to the transaction analyzer 720, the transaction data including, for example, data corresponding to a set of single-user transactions, multi-user transactions, and/or interactions/communications between different users. The transaction data provided by the data sources 731-735 may include data identifying particular users, the types or characteristics of particular transactions or user interactions, transaction times, client devices used for transactions, communication networks and channels used for transactions, etc. Although five data sources 731-735 are shown in this example, it should be understood that in other implementations a transaction analyzer 720 may receive data from a single data source only, or a combination of data sources 731-735 and/or other types of transaction data sources.”
generate one or more directed and/or undirected graphs, each comprising a plurality of nodes and a plurality of edges based on the extracted transaction information, wherein each of the plurality of nodes is associated with at least one of the plurality of financial accounts, and wherein each of the plurality of edges is associated with at least a net transfer amount and a net transfer direction between two of the plurality of nodes. ([0094], “As discussed below in more detail, different numbers of graph-oriented data structures 725 may be generated in different embodiments, and different entities may be used to represent nodes, edges, and properties. For example, in certain embodiments, the transaction analyzer 720 may generate and maintain a single graph-oriented data structure 725 that includes every piece of transaction data received from all data sources 731-735.”; Fig 10, [0107], “Referring briefly to FIG. 10, an example graph-oriented data structure is shown representing a plurality of transactions (e.g., secure data transfers) associated with a single sender entity 1021. In this example, 11 separate data transfers (1131-1141) are represented graphically, each data transfer having the same sender entity 1021 and each being initiated by the same client device 1010. 5 different recipient entities (1022-1026) are shown as being associated with one or more of the data transfer transactions. The unidirectional arrows shown in this example are the edges of the graph-oriented data structure, and represent the relationships between the node entities (e.g., Transfer Node Received by Receiver Node, Transfer Node Initiated From Device Node, and Transfer Node Sender Name Sender Node, etc.). Additionally , although not shown in this example, each of the nodes and/or the edges in the graph-oriented data structure may have one or more associated properties to further describe the entity (e.g., user, device, transaction type, etc.) and/or the relationship between entities (e.g., communication channels, networks, times, etc.).”)
receive, from a computing device associated with a first node of the plurality of nodes, a request to execute a proposed transaction from a first account associated with the first node to a second account associated with a second node of the plurality of nodes; in response to receiving the request to execute the proposed transaction from the first account to the second account, automatically determine, through an execution of a learning system, a proposed transaction value for the proposed transaction based on the generated one or more directed and/or undirected graphs based at least in part on a hierarchical analysis of characteristics associated with the first node, the second node, and an edge between the first node and the second node for each of the one or more directed and/or undirected graphs; determine that the proposed transaction value for the proposed transaction is associated with a potential malfeasance; in response to determining that the proposed transaction value for the proposed transaction is associated with the potential malfeasance, generate a potential malfeasance alert comprising an indication that the proposed transaction may be associated with the potential malfeasance, a type of the potential malfeasance, an explanation of the type of the malfeasance, the proposed transaction value. (Fig 11, [0110], [0118], [0121], “Steps 1101-1104 relate to techniques of analyzing and processing transaction requests from users, based on previous transaction data stored as graph-oriented data structures 725. As described below in more detail, such techniques for analyzing and processing transaction requests may include comparing a new transaction request to the existing graph data structures using graph algorithms and graph analysis tools, pattern analysis tools, fuzzy logic, and the like. In some embodiments, such techniques may be used to evaluate a new transaction request and determine a level of confidence that the new transaction request data is consistent with the existing graph-oriented data structures 725…. In some examples, the data received from data sources 731-735 may indicate potentially comprised entities, such as potentially comprised devices (e.g., devices on which malware or viruses were detected, devices reported stolen, devices associated with potentially fraudulent transactions or users, etc.), potentially comprised transactions (e.g., previous transactions flagged as fraudulent, invalid, or rejected, etc.), potentially comprised users (e.g., users compromised by identity theft, compromised email or login credentials, compromised social networking profile, compromised personal data, etc.), potentially comprised communication channels (e.g., insecure networks, networks or servers with malware detected, compromised client terminals or kiosks, compromised employees or agents associated with the communication channel, etc.), and the like…. In step 1104, the transaction analyzer 720 may process the transaction request based on the analyses performed in step 1103. As discussed above, the transaction analyzer 720 may analyze the transaction request data and the graph-oriented data structures 725, to determine if the transaction request is typical of and consistent with the previous transaction data stored by the system 700, and/or to determine the likelihood that one or more entities associated with the transaction request may be potentially compromised. One or both of these analyses may be used by the transaction analyzer 720 during various transaction review/approval systems, including risk assessment systems, fraud detection systems, compliance systems, and the like. Depending on the results of the analyses in step 1103, a transaction request may be approved, denied, postponed, and/or forwarded for additional authentication and processing. In some cases, for multi-party transactions requiring actions by multiple users (e.g., a transaction initiation by a sender, and an acceptance/completion by a receiver), the transaction analyzer 720 may determine and implement the level of security and authentication required based on the analyses in step 1103.”)
Furthermore, Applicant attempts to further limit the method by describing characteristics of the indication. However, this is representative of non-functional descriptive material as characteristics of the indication does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the steps of generating the potential malfeasance alert is carried out the same way regardless of the characteristics of the indication: there is no evidence the characteristics of the indication changes the efficiency or the accuracy or any other characteristic of the generating. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
in response to generating the potential malfeasance alert, automatically transmit the potential malfeasance alert to a computing device of a first user associated with the proposed transaction, wherein the potential malfeasance alert further comprises a request for the first user to provide stepped up authentication credentials; receive a set of input authentication credentials from the computing device of the first user; terminate the proposed transaction in response to determining that the received set of input authentication credentials does not match the stored stepped up authentication credentials for the first user, or execute the proposed transaction in response to determining that the received set of input authentication credentials matches stored stepped up authentication credentials for the first user; or terminate the proposed transaction in response to determining that the received set of input authentication credentials does not match the stored stepped up authentication credentials for the first user. ([0121], “In contrast, for a transaction request between unknown or unverified senders and receivers, and/or when potentially compromised entities are detected near or in relation to the entities of the transaction request, then the transaction analyzer 720 may require enhanced authentication (e.g., multi-factor user authentication, in-person user authentication, etc.) and/or additional transaction security measures (e.g., secure protocols, encryption, maximum transfer values, etc.).”)
Banerjee does not explicitly teach, but Geckle teaches:
automatically cause a transmission of a malfeasance report generated based on determining that the proposed transaction value for the proposed transaction is associated with the potential malfeasance to a computing device associated with a third party independent of the first account and the second account, wherein the third party is a regulatory body configured to investigate malfeasance; (Fig. 1, [0024], “The fraud investigator computer 130 may receive an indication of a potentially fraudulent transaction, i.e. fraudrisk transactions, from the transaction server 115 and, using a processor and memory, notify a fraud investigator that indicates that an incoming retail transaction is a fraudrisk transaction. The fraud investigator may then investigate the incoming retail transaction to verify whether it is indeed fraudulent. The fraud investigators may be employees of the retailer, employees of a third party working with the retailer, or members of law enforcement. Accordingly, the fraud investigator computer 130 may be located at a site owned or operated by the retailer or a third party working with the retailer, or alternatively, the fraud investigator computer 130 may be located at a different site, such as a police station or other law enforcement agency.”)
One of ordinary skill in the art would have recognized that applying the known technique of Geckle to the known invention of Banerjee would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction fraud features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to automatically cause a transmission of a malfeasance report generated based on determining that the proposed transaction value for the proposed transaction is associated with the potential malfeasance to a computing device associated with a third party independent of the first account and the second account results in an improved invention because applying said technique allows an independent party to verify whether the proposed transaction is indeed fraudulent, thus improving the overall accuracy of the invention.

As per claims 3, 13, Banerjee teaches:
wherein the proposed transaction value comprises a confidence value based at least in part on historical profiles of the first node or the second node, reported malfeasance history of the first node or the second node, connectivity concerns between the first node and the second node, transaction concerns between the first node and the second node, account or device characteristics of the first node or the second node. ([0118])
Furthermore, Applicant attempts to further limit the method by describing characteristics of the confidence value. However, this is representative of non-functional descriptive material as characteristics of the confidence value does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the steps of determining the proposed transaction value is carried out the same way regardless of the characteristics of the confidence value: there is no evidence the characteristics of the confidence value changes the efficiency or the accuracy or any other characteristic of the determining. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
As per claims 4, 14, Banerjee teaches:
wherein the proposed transaction value comprises a reputation value for the first node or the second node that is based at least in part on a transaction and malfeasance history for the first node or the second node, entity characteristics associated with the first node or the second node, and anomaly values associated with the first node or the second node. ([0118])
Furthermore, Applicant attempts to further limit the method by describing characteristics of the reputation value. However, this is representative of non-functional descriptive material as characteristics of the reputation value does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the steps of determining the proposed transaction value is carried out the same way regardless of the characteristics of the reputation value: there is no evidence the characteristics of the reputation value changes the efficiency or the accuracy or any other characteristic of the determining. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)

As per claims 5, 15, Banerjee teaches:
wherein the proposed transaction value comprises a custom entropy and divergence value that is associated with an anomalous directional flow across a first nodal set that includes the first node or the second node. ([0116], “As an example, if the transaction data received in step 1101 identifies two users for a requested transaction, along with additional transaction data (e.g., transaction details, client device(s), communication channels, etc.), then in step 1103 the transaction analyzer 720 may use the graph-oriented data structures 725 to determine that the requested transaction is similar or identical to a number of previous transactions between the same users having similar or identical characteristics, such as the same or related client devices 710, the same or similar communication channels, and the same or similar transaction details (e.g., resources/value amounts transferred, geographic locations, transaction time patterns, etc.). In this example, the transaction analyzer 720 may use fuzzy logic and/or graphical analysis tools to calculate a high level of consistency between the new transaction request and the previous transaction data stored in the graph data structures 725. In other examples, an analysis of the transaction request data in comparison to the graph-oriented data structures 725 may be used to determine high or low levels of consistency and adherence to the patterns of the previous transaction data. If a transaction request received in step 1101 shares similarities with some but not all of the graph nodes/entities, then the transaction analyzer 720 may nonetheless calculate a relatively high likelihood that the requested transaction is consistent with the previous transaction data in the graph-oriented data structures 725. For instance, a request for a sender-to-receiver data and/or value transfer include may have a number of entities and transaction characteristics in common with one or more previous transactions stored in the graph-oriented data structures 725, but may nonetheless identifies a different recipient, be initiated from a different client device 710 or through a different communication channel, etc. In such cases, the transaction analyzer 720 may use graph-based algorithms, fuzzy logic, pattern matching, and the like to determine the consistency of the transaction request with the graph-oriented data structures 725 to determine one or more value corresponding to the consistency of the transaction request with the previous transaction data received from data sources 731-735.”)
As per claims 6, 16, Banerjee teaches:
wherein the proposed transaction value comprises a correlation value for a portion of the generated one or more directed and/or undirected graphs, as compared with a known malfeasance pattern. ([0116])
As per claims 7, 17, Banerjee teaches:
wherein the one or more processing devices further execute the computer-readable program code to: in response to generating the potential malfeasance alert, automatically transmit the potential malfeasance alert to a computing device of a first user associated with the proposed transaction, wherein the potential malfeasance alert further comprises a reputation value for a node associated with a second user that is a counterparty of the first user to the proposed transaction. ([0118], [0120])
Furthermore, Applicant attempts to further limit the method by describing characteristics of the potential malfeasance alert. However, this is representative of non-functional descriptive material as characteristics of the potential malfeasance alert does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the steps of transmitting the potential malfeasance alert to a computing device is carried out the same way regardless of the characteristics of the potential malfeasance alert: there is no evidence the characteristics of the potential malfeasance alert changes the efficiency or the accuracy or any other characteristic of the transmitting. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
As per claims 8, 18, Banerjee teaches:
in response to generating the potential malfeasance alert, automatically transmit the potential malfeasance alert to a computing device of a first user associated with the proposed transaction, wherein the potential malfeasance alert further comprises a request for the first user to provide stepped up authentication credentials; receive a set of input authentication credentials from the computing device of the first user; and execute the proposed transaction in response to determining that the received set of input authentication credentials matches stored stepped up authentication credentials for the first user; or terminate the proposed transaction in response to determining that the received set of input authentication credentials does not match the stored stepped up authentication credentials for the first user. ([0121], “In contrast, for a transaction request between unknown or unverified senders and receivers, and/or when potentially compromised entities are detected near or in relation to the entities of the transaction request, then the transaction analyzer 720 may require enhanced authentication (e.g., multi-factor user authentication, in-person user authentication, etc.) and/or additional transaction security measures (e.g., secure protocols, encryption, maximum transfer values, etc.).”)
As per claims 21-23, Geckle teaches:
in response to determining that the proposed transaction value for the proposed transaction is associated with the potential malfeasance, automatically execute a remediation action, wherein the remediation action comprises at least temporarily delaying the proposed transaction; ([0080] – [0084], “At the decision diamond 735, the fraud detection server 135 may determine if the fraud cancellation model flags the transaction for auto cancellation. If the transaction is not flagged for auto cancellation, but instead for investigation, then the fraud detection server 135 may continue at block 740. If the fraud cancellation model 140 indicates the transaction should be auto canceled then the fraud detection server 135 may continue at block 755…. At the block 755, the fraud detection server 135 may notify the retail database 125 that the transaction is to be suspended, scheduled for cancellation and labeled an auto cancel transaction.”)
One of ordinary skill in the art would have recognized that applying the known technique of Geckle to the known invention of Banerjee would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction fraud features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to automatically execute a remediation action, wherein the remediation action comprises at least temporarily delaying the proposed transaction, results in an improved invention because applying said technique ensures that a potentially fraudulent transaction is accurately determined to be fraudulent by allowing for time for an independent and thorough review, thus improving the overall accuracy of the invention.


Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2018/0196694 to Banerjee in view of United States Patent Application Publication No. 2015/0170147 to Geckle, and further in view of United States Patent Application Publication No. 2016/0104133 to Davis.
As per claim 9, Banerjee as modified does not explicitly teach, but a first embodiment of Davis teaches:
in response to generating the potential malfeasance alert, automatically transmit the potential malfeasance alert to a computing device of a first user associated with the proposed transaction, wherein the potential malfeasance alert further comprises a request for the first user to provide an answer to a challenge question; receive, from the computing device of the first user, an answer; and execute the proposed transaction in response to determining that the received answer matches a stored valid input; or terminate the proposed transaction in response to determining that the received answer matches an input that is associated with the potential malfeasance; ([0143], “In one or more embodiments, the network application 204 may require the sender to complete a challenge in order to prove the sender's messaging system account has not been compromised. For example, the network application 204 may send a code or challenge question (e.g., a Captcha challenge) based on the sender's social network profile or the sender's list of co-users. In one or more embodiments, the network application 204 may send the code or challenge to the sender via email or text message. In a particular embodiment, the network application 204 may proceed with processing the requested remittance transaction in response to the sender successfully responding to the code or challenge. If the sender cannot successfully respond to the code or challenge, the remittance manager can send a remittance denial 308.”)
One of ordinary skill in the art would have recognized that applying the known technique of Davis to the known invention of Banerjee as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to authenticate the transaction request based on a request to provide an answer to a challenge question in the potential malfeasance alert results in an improved invention because applying said technique ensures that the first user is an authorized entity, thus improving the overall security of the invention.
Banerjee as modified does not explicitly teach, but a second embodiment of Davis teaches:
analyzing a potential transaction based on the purpose for conducting the proposed transaction; ([0130], “Additionally, the network application 204, based on data in the social graph 250, can identify or infer that a potential recipient has had, or is about to have, a life event or a payment event for which the sender may reasonably desire to send a payment. For example, the network application 204 can identify that a potential recipient has or will have a birthday, wedding, anniversary, graduate from a school, lives in a country with an upcoming holiday, or other event”)
One of ordinary skill in the art would have recognized that applying the known technique of Davis to the known invention of Banerjee as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the steps of requesting an answer to a challenge question and authenticating the answer so it is related to the purpose for conducting the proposed transaction results in an improved invention because applying said technique provides an additional layer for ensuring that the first user is an authorized entity, thus improving the overall security of the invention.

Claims 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2018/0196694 to Banerjee in view of United States Patent Application Publication No. 2015/0170147 to Geckle, and further in view of United States Patent Application Publication No. 2018/0365773 to Han.
As per claim 10, Banerjee as modified does not explicitly teach, but Han teaches:
wherein the proposed transaction value for the proposed transaction is determined through an execution of a deep learning system, a neural network system, a decision tree system, or a regression system configured for the determination of proposed transaction values of the one or more directed and/or undirected graphs. ([0100], [0104], “FIG. 5 is a flow chart of an example process 500 for analyzing the graph data structure included in the example process described with regard to FIG. 4 to determine whether one or more entities of the set of entities are engaging in money laundering…. In some implementations, AML platform 220 may use machine learning techniques to analyze the training information to generate a model. The machine learning techniques may include, for example, supervised and/or unsupervised techniques, such as artificial networks, Bayesian statistics, learning automata, Hidden Markov Modeling, linear classifiers, quadratic classifiers, decision trees, association rule learning, or the like.”)
One of ordinary skill in the art would have recognized that applying the known technique of Han to the known invention of Banerjee as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining the proposed transaction value so it uses a machine learning algorithm such as a decision tree results in an improved invention because applying said technique allows the invention to process large volumes of data, thereby reducing a rate of false positives and improving the accuracy of fraud determinations ([Han, [0125]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2018/0315051 to Hurley discloses an invention for facilitating payment transactions using an application program interface. In particular, the systems and methods allow payment providers to integrate with a social network and facilitates payment transactions by providing instructions to the payment providers based on the payment providers being integrated with the social network. For example, one or more embodiments identify a payment provider associated with a payment account of a user requesting to initiate a payment transaction. One or more embodiments then determine instructions to send to the payment provider based on transaction information and then send the instructions to the payment provider to cause the payment provider to process the transaction according to the transaction information. Additionally, one or more embodiments cause payment providers to communicate with each other for processing payment transactions involving users of the social network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685